DAVIDOFF MALITO & HUTCHER LLP 605 Third Avenue, 34th Floor New York, NY 10158 (212) 557-7200 WRITER'S DIRECT: 646-428-3210 E-MAIL: ehl@dmlegal.com October 17, 2011 Via EDGAR Correspondence and U.S. Mail Mr. Brian Cascio Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, N.W. Washington, D.C. 20549 RE: Blue Earth, Inc. File No. 333-148346 Dear Mr. Cascio: On behalf of this firm’s client, Blue Earth, Inc. (the “Company”), I am advising you on the status of the Company’s response to two pending Staff Comment Letters.The Company has obtained the financial records from Genesis Fluid Solutions (“GFS”) for 2008, but not for 2007, which it previously said it was attempting to obtain. The Company is still trying to obtain the 2007 Genesis records. However, it was unable to obtain books and records for Cherry Tankers and is attempting to re-audit based on the records it expects to receive next week.The Company is sorry for the delay, however, has made this a priority together with responding to the subsequent Staff Comments dated September 13, 2011.In the event there are amendments to reports that can be made prior to a complete response to the Staff, the Company will do so promptly. If you wish to discuss this matter with me, I can be reached at (646) 428-3210. Very truly yours, DAVIDOFF MALITO & HUTCHER LLP /s/ Elliot H. Lutzker Elliot H. Lutzker Cc:Dr. Johnny R. Thomas
